Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-10, 12-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2017/0263886 A1)(“Oh”). 
Oh discloses an organic light emitting diode (OLED) (para. 0056) including
An OLED (para. 0056 and Fig. 7
A first barrier around the OLED 220 (para. 0058) including 
A buffer layer  220 over the barrier layer  210 (para, 0058 and 0059 ) 
The buffer 210  includes a plurality of sublayers (para. 0060)
The sublayers are individually cured (para. 0064) with a plasma (para. 0064)
With  a mixed gas plasma including at least one pair selected from NH3 and N2O, H2 and N20, H2 and O2, NH3 and O2, or H2O, as Oh discloses the curing plasma gas may include H2 and O2 (para. 0081).
Oh does not explicitly state the oxygen and hydrogen are combined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the oxygen and hydrogen in the curing plasma because it is obvious to combine equivalents known for the same purpose (MPEP 2144.06).
Re claim 3:  Oh discloses at least two sublayers, as Oh discloses a plurality of sublayers (Abstract and para. 0009).
Re claim 4:  Oh discloses at least two sublayers, as Oh discloses a plurality of sublayers (Abstract and para. 0009) and at least one of the sublayers is SiON (para. 0071).
Re claim 5:  Oh discloses the sublayer may be 10,000 Angstroms (para. 0010), which is considered close to or approaching  0.050 micrometers and therefore is obvious (MPEP 2144.05 (I)).
Re claim 6:  Oh discloses the   mixed gas plasma including at least one pair selected from NH3 and N2O, H2 and N20, H2 and O2, NH3 and O2, or H2O, as Oh discloses the curing plasma gas may include H2 and O2 (para. 0081), and one of ordinary skill in the art would expect generation of water.
Re claim 7: Oh discloses the sublayer may be 10,000 Angstroms (para. 0010), which is considered close to or approaching  0.050 micrometers and therefore is obvious (MPEP 2144.05 (I)).
Re claim 8:  Oh discloses  first barrier around the OLED 220 (para. 0058),
a buffer layer on the barrier layer  210 (para, 0058 ) .
Re claim 9:  Oh discloses an organic light emitting diode (OLED) (para. 0056) including
An OLED (para. 0056 and Fig. 7)
A first barrier around the OLED 220 (para. 0058)
A buffer layer over the barrier layer  210 (para, 0058 ) 
Oh discloses the sublayer may be 10,000 Angstroms (para. 0010), which is considered close to or approaching  0.050 micrometers and therefore is obvious (MPEP 2144.05 (I)).  Oh also discloses buffer layer 102, which corresponds to a buffer layer under the barrier layer (Fig. 7 and para. 0093).
Re claim 10:  Oh discloses the sublayer may be 10,000 Angstroms (para. 0010), which is considered close to or approaching  0.050 micrometers and therefore is obvious (MPEP 2144.05 (I)).
Re claim 12:    Oh discloses the plasma includes  a mixed gas plasma including at least one pair selected from NH3 and N2O, H2 and N20, H2 and O2, NH3 and O2, or H2O, as Oh discloses the curing plasma gas may include H2 and O2 (para. 0081).
Oh does not explicitly state the oxygen and hydrogen are combined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the oxygen and hydrogen in the curing plasma because it is obvious to combine equivalents known for the same purpose (MPEP 2144.06).
Re claim 13:  Oh discloses a plurality of sublayers, which is a disclosure of at least two sublayers.  One of ordinary skill in the art would have been able to determine the number of sublayers in the plurality of sublayers beyond two sublayers by optimization of the thickness desired of the stack of sublayers (MPEP 2144.05(I)) by routine optimization (MPEP 2144.05(II)), as the thickness of the stack is a result-effective variable that one of ordinary skill in the art can determine by routine optimization.
Re claim 14:  Oh discloses at least two sublayers, as Oh discloses a plurality of sublayers (Abstract and para. 0009) and at least one of the sublayers is SiON (para. 0071).
Re claim 16:  Oh discloses a first  buffer layer over and  the barrier layer  210 (para, 0058 and Fig. 7 )  A first barrier around the OLED 220 (para. 0058) including 
A buffer layer  220 over the barrier layer  210 (para, 0058 and 0059 ) 
The buffer 210  includes a plurality of sublayers (para. 0060)
The sublayers are individually cured (para. 0064) with a plasma (para. 0064),
Oh discloses an organic light emitting diode (OLED) (para. 0056) including
An OLED (para. 0056 and Fig. 7
A first barrier around the OLED 220 (para. 0058) including 
A buffer layer  220 over the barrier layer  210 (para, 0058 and 0059 ) 
The buffer 210  includes a plurality of sublayers (para. 0060)
The sublayers are individually cured (para. 0064) with a plasma (para. 0064)
With  a mixed gas plasma including at least one pair selected from NH3 and N2O, H2 and N20, H2 and O2, NH3 and O2, or H2O, as Oh discloses the curing plasma gas may include H2 and O2 (para. 0081).
Oh does not explicitly state the oxygen and hydrogen are combined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the oxygen and hydrogen in the curing plasma because it is obvious to combine equivalents known for the same purpose (MPEP 2144.06(I))
Re claim 17:  Oh discloses an a display device (para. 0135 and Fig. 9) which is an  OLED (para. 0056) 
Oh also  discloses the buffer layer on the first barrier layer (para. 0133 and Fig. 9) and Oh discloses a contact layer 110a which includes a TFT (para. 0121) 
Oh also discloses the sublayer may be 10,000 Angstroms (para. 0010), which is considered close to or approaching  0.050 micrometers and therefore is obvious (MPEP 2144.05 (I)).
And Oh also discloses a second barrier on the buffer layer , as Oh discloses first barrier layer 230 and buffer layer 210 and second barrier layer 220 that are sequentially stacked (para. 0122 and Fig. 9).
Re claim 18:  Oh discloses the sublayer may be 10,000 Angstroms (para. 0010), which is considered close to or approaching  0.050 micrometers and therefore is obvious (MPEP 2144.05 (I)).
Re claim 20:  Oh discloses the plasma treatment with  a mixed gas plasma including at least one pair selected from NH3 and N2O, H2 and N20, H2 and O2, NH3 and O2, or H2O, as Oh discloses the curing plasma gas may include H2 and O2 (para. 0081).
Oh does not explicitly state the oxygen and hydrogen are combined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the oxygen and hydrogen in the curing plasma because it is obvious to combine equivalents known for the same purpose (MPEP 2144.06).
Re claim 21:  Re claim 5:  Oh discloses the sublayer may be 10,000 Angstroms (para. 0010), which is considered close to or approaching  0.050 micrometers and therefore is obvious (MPEP 2144.05 (I)).
Re claim 22:   Oh discloses at least two sublayers, as Oh discloses a plurality of sublayers (Abstract and para. 0009) and at least one of the sublayers is SiON (para. 0071).
Re claim 23:  Oh discloses the buffer layer 210   on the first  barrier layer 230 (para 0122 and Fig. 9).

Claim(s) 2, 11,   and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2017/0263886 A1)(“Oh”)  as applied to claims 1, 9, and  17 above, and further in view of Jahromi (US 2017/0239686 A1).
Oh discloses the limitations of claims 1, 9, and 17 as stated above.  Although Oh discloses HMDSO as stated above, Oh is silent with respect to fluoridated HMDSO
Jahromi, in the same field of endeavor of OLED protection(para. 0143), discloses thin film encapsulation for OLED (para. 0144), using plasma HMDSO (para. 0151).
Jahromi discloses that HDMSO may be used or fluorinated HMDSO (para. 0157)
It would have been obvioius to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined fluoridated HMDSO with the method disclosed by Oh  because Jahromi discloses a compound of art recognized equivalence for the same purpose which is within the skill in the art to substitute as a material as an equivalent (MPEP 2144.06(II)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895